                             1                                          Exhibit 1
                             2                                     Retention Checklist
                             3

                             4

                             5

                             6

                             7

                             8

                             9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088   Doc# 865-1   Filed: 03/13/19   Entered: 03/13/19 18:13:43   Page 1
                                                                     of 2
                             1
                                   •   Debtors
                             2     •   Debtors’ Trade Names and Aliases (up to 8 years)
                                   •   Affiliates and Subsidiaries
                             3     •   Bank Accounts
                                   •   Bankruptcy Judges & Staff Northern District of California
                             4     •   Current Officers and Directors
                                   •   Term and Revolving Loan Lenders and Administrative Agents
                             5     •   Contract Counterparties
                                   •   DIP Lenders
                             6     •   Debtors Professionals
                                   •   Former Officers and Directors (since 2008)
                             7     •   Affiliations of Former Officers
                                   •   Affiliations of Former Directors
                             8     •   Insurance/Insurance Provider/Surety Bonds
                                   •   Surety Bonds
                             9     •   Landlords and parties to leases
                                   •   Lenders Litigation Counterparties/Litigation Pending Lawsuits
                             10    •   Litigation Parties (in adversary proceeding 19-03003)
                                   •   Ad Hoc Committee of Unsecured Tort Claimant Creditors
                             11    •   Non-Debtors Professionals
                                   •   Ordinary Course Professionals
                             12    •   Letters of Credit
                                   •   Regulatory and Government
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13    •   Significant Competitors
                                   •   Significant Shareholders (more than 5% of equity)
      767 Fifth Avenue




                             14    •   Significant holder of voting securities
                                   •   Taxing Authorities
                             15    •   Top Unsecured Creditors (top 50 list as well as other large holders of unsecured claims)
                                   •   Unsecured Notes
                             16    •   UCC Lien Holders
                                   •   Unions
                             17    •   Office of the United States Trustee for Region 17
                                   •   Utility Providers
                             18    •   Vendors/Suppliers
                                   •   Interested Parties / Notice of Appearance Parties
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                              Case: 19-30088    Doc# 865-1      Filed: 03/13/19    Entered: 03/13/19 18:13:43       Page 2
                                                                         of 2
